Exhibit 10.1
 
 


Ball Corporation
Notification of Award of Performance Contingent Restricted Stock Units
Under Ball Corporation’s 2005 Stock and Cash Incentive Plan




Ball Corporation (“Corporation”) has awarded you, as of the effective date set
forth below, Performance Contingent Restricted Stock Units issued pursuant to
the Ball Corporation 2005 Stock and Cash Incentive Plan (“Plan”).  The award of
the Performance Contingent Restricted Stock Units provides you the opportunity
to receive common shares in the future contingent upon the Corporation achieving
a specified performance measure.


This award is subject to the specific terms and provisions contained in this
Notification.  However, the Plan and Prospectus set forth all other terms and
conditions which control the Performance Contingent Restricted Stock Unit
Award.  To the extent any provision of this Notification conflicts with the
express terms of the Plan, it is hereby stated that the terms of the Plan shall
control and, if necessary, the provisions of this Notification shall be deemed
amended so as to carry out the purpose and intent of the Plan.




 
Participant:
 
[     ]
 
Grant Effective Date:
 
 
Number of Performance Contingent
Restricted Stock Units Awarded:
 
 
[     ]
 
 
Restriction Lapse Criteria and Schedule:
 
 
If the Performance Measure is satisfied as set forth below, restrictions will
lapse on 100% of the units on January 31 (or the first business day following if
on a weekend or holiday).  Upon lapse of the restrictions, the Participant will
be issued Ball Corporation Common Stock.  If the Performance Measure is not
satisfied, the units will be forfeited.
 
Performance Measure:
 
The Performance Measure for this Award is the Corporation’s return on average
invested capital (“ROAIC”) over the applicable Performance Period as compared to
the Corporation’s cost of capital.  The Performance Measure will be satisfied if
during the performance period the Corporation’s average ROAIC is equal to or
exceeds the Corporation’s estimated cost of capital.
 
Performance Period:
 
The applicable performance period for this award is a 33 month period commencing
at the beginning of the Corporation’s 2007 second quarter and ending
December 31, 2009.
 
Deferral Opportunity:
 
The Performance Contingent Restricted Stock Units may be deferred into the Ball
Corporation 2005 Deferred Compensation Company Stock Plan, or its successor, at
the time of the lapse for issuance at a later date. The election to defer any
scheduled lapse must be completed by a date specified by the Corporation.





      
        -1-      
      
        PCRSU-US      
    


--------------------------------------------------------------------------------






 
Effect of Termination of Employment during the Performance Period:
 
·  Resignation/Termination:
                             (not considered early or normal retirement
          as defined below):
 
Upon termination prior to the end of the Performance Period for any reason other
than death or disability, the outstanding Performance Contingent Restricted
Stock Units will be forfeited.  If termination occurs after the end of the
Performance Period for any reason other than death or disability, the
restrictions on the outstanding Performance Contingent Restricted Stock Units
will lapse on January 31 (or the first business day following if on a weekend or
holiday), contingent on the achievement of the Performance Measure.
 
·  Early Retirement:
 
For purposes of this award, early retirement is defined as the termination of
employment after attainment of age 55 or above and 15 years of service or age
60 or above and 10 years of service.
 
If this early retirement definition is satisfied, then upon termination for any
reason other than death or disability and execution of an agreement not to
compete as presented by the Corporation, the restrictions on the outstanding
Performance Contingent Restricted Stock Units will lapse on January 31 (or the
first business day following if on a weekend or holiday), contingent on the
achievement of the Performance Measure.
 
If you terminate employment during the Performance Period and do not meet the
age and service and agreement not-to-compete requirements above, the outstanding
Performance Contingent Restricted Stock Units will be forfeited.
 
·  Normal Retirement at age 65:
 
Upon termination of employment at or after attainment of age 65 for any reason
other than death or disability, the restrictions on the outstanding Performance
Contingent Restricted Stock Units will lapse on January 31 (or the first
business day following if on a weekend or holiday), contingent on the
achievement of the Performance Measure.
 
·  Death:
 
In the event of your death, the restrictions on the outstanding Performance
Contingent Restricted Stock Units will immediately lapse and the unrestricted
common stock will be issued to the person or persons defined as your
beneficiary(ies).
 
·  Disability:
 
In the event of your disability as defined in the Plan, the restrictions on the
outstanding Performance Contingent Restricted Stock Units will immediately lapse
and the unrestricted common stock will be issued to you.
 
Nontransferability:
 
Your Performance Contingent Restricted Stock Units may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
beneficiary designation, will or by laws of descent or distribution.





      
        -2-      
      
        PCRSU-US      
    


--------------------------------------------------------------------------------






 
Rights as a Shareholder:
 
You shall not have rights equivalent to those of a shareholder for outstanding
Performance Contingent Restricted Stock Units. You will receive quarterly an
amount equal to the quarterly dividends; however, you will not be able to vote
the units at the annual meeting of shareholders.
 
No Right to Awards or to Employment:
 
No participant shall have any claim or right to be granted an Award in the
future and the Award shall not be construed as giving the participant the right
to continue in the employ of the Corporation.
 
Employee Withholding Tax Requirements for Current Employees or Employees that
Terminate After the End of the Performance Period:
 
At the end of the Performance Period if it is determined that the Performance
Measure was achieved, you will be required, prior to the January 31 (or the
first business day following if on a weekend or holiday), lapse date, to elect
the method in which you will meet the withholding tax obligation associated with
the lapse of restrictions.  You are required to remit payment of the taxes to
the Corporation. Acceptable methods of payment of the tax obligation are:
 
 
·  Check, wire transfer, or other acceptable negotiable instrument payable to
Ball Corporation.
 
 
·  Stock Unit retention by which the Corporation retains the number of units
having a fair market value based on the closing price on the date restrictions
lapse that equates to the amount of the tax obligation. Any fraction of a unit
will not be utilized in this payment; therefore a small balance may remain,
which shall be paid by you in the form of a check, wire transfer, or other
acceptable negotiable instrument to Ball Corporation.
 
 
·  Deliver to the Corporation the number of Ball Common Shares having a fair
market value based on the closing price on the date restrictions lapse equal to
the amount of the tax obligation.
 
 
If participant had previously elected to defer issuance of the award at lapse
into the Ball Corporation 2005 Deferred Compensation Stock Plan, FICA taxes will
be due to the Corporation immediately following the January 31 (or the first
business day following if on a weekend or holiday), vest date.
 
Withholding Tax Requirements Units for Retired Employees that Met the Early and
Normal Retirement Definition:
 
At the end of the performance period if it is determined that the Performance
Measure was achieved, the common stock issued will be the award amount less the
number of units which must be withheld to satisfy the applicable tax withholding
requirements.
 
If participant had previously elected to defer issuance of the award at lapse
into the Ball Corporation 2005 Deferred Compensation Stock Plan, FICA taxes will
be due to the Corporation immediately following the January 31 (or the first
business day following if on a weekend or holiday), vest date.



      
        -3-      
      
        PCRSU-US      
    


--------------------------------------------------------------------------------



